               Case 2:20-sw-00938-DB Document 5 Filed 01/21/21 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                             FILED
   Sacramento, CA 95814
                                                                          Jan 21, 2021
 4 Telephone: (916) 554-2700                                          CLERK, U.S. DISTRICT COURT
   Facsimile: (916) 554-2900                                        EASTERN DISTRICT OF CALIFORNIA


 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10 IN THE MATTER OF THE APPLICATION                 CASE NO. 2:20-SW-00938-DB
   OF THE UNITED STATES OF AMERICA
11 FOR AN ORDER PURSUANT TO § 2703(d)               ORDER UNSEALING § 2703(d)
   RE THE E-MAIL ADDRESS IDENTIFIED                 APPLICATION AND ORDER
12 BY emsmith2862@gmail.com

13

14         Upon application of the United States of America and good cause having been shown,

15         IT IS HEREBY ORDERED that the files in the above-captioned
                                                              p       matter be,, and are,, unsealed.

16
               -DQXDU\
17   Dated:
                                                      The Honorable Kendall J. Newman
18                                                    UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL § 2703(d) ORDER
